         Case 1:18-cr-00130-DLH Document 45 Filed 02/26/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00130
               Plaintiff,
                                             UNITED STATES’ WITNESS LIST
               v.

CURTIS JAMES MCGARVEY,

               Defendant.


    1.      Officer John Dietrich, Bismarck Police Department

    2.      SA Steve Harstad, North Dakota Bureau of Criminal Investigation

    3.      SA Randy Helderop, Department of Homeland Security

    4.      Lt. James Hulm, Burleigh County Sheriff’s Department

    5.      Annie Jensen

    6.      Sarah Jensen

    7.      Officer Erik Johnson, Bismarck Police Department

    8.      Harley Knodel

    9.      Officer Tyler Leingang, Bismarck Police Department

    10.     Det. Brent Lipponen, Bismarck Police Department

    11.     Christine Loftberg

    12.     Eliza Loftberg

    13.     Madelyn Loftberg

    14.     Nathan Loftberg

    15.     Isaac McGarvey
  Case 1:18-cr-00130-DLH Document 45 Filed 02/26/20 Page 2 of 2



16.   Joey McGarvey

17.   Jacob McGarvey

18.   M.M.

19.   Dep. Ron Mehrer, Burleigh County Sheriff’s Department

20.   Sgt. Dustin Olson, Burleigh County Sheriff’s Department

21.   Dep. Nick Soiseth, Burleigh County Sheriff’s Department

22.   Dep. Brian Thompson, Burleigh County Sheriff’s Department

Dated: February 26, 2020

                                 DREW H. WRIGLEY
                                 United States Attorney


                           By:   __________________________
                                 /s/ Gary L. Delorme
                                 GARY L. DELORME
                                 Assistant United States Attorney
                                 ND Bar ID 05845
                                 P.O. Box 699
                                 Bismarck, ND 58502-0699
                                 (701) 530-2420
                                 gary.delorme@usdoj.gov
                                 Attorney for United States




                                   2
